The State's witness, Parrish Hanson, testified that he purchased whisky from the appellant and that in payment therefor he executed his check, payable to the appellant, for sixty dollars. *Page 514 
Appellant testified that he had made to Parrish Hanson an accommodation loan of money which he had obtained from his brother, H.O. Long; that the check executed by Parrish Hanson was in payment of this loan; and that upon receiving it, he delivered it to his brother, H.O. Long.
H.O. Long was introduced by the appellant as a witness in his behalf, and on direct examination corroborated the appellant's theory in accounting for his (R.W. Long's) possession of the check mentioned. The check was exhibited at the trial and identified. It bore the indorsements of R.W. Long, H.O. Long, and O.P. Buchanan. H.O. Long testified that he had given the check to Buchanan in order to have it cashed; that it was returned to him unpaid, the check bearing the indorsement, "insufficient funds." On cross-examination it was shown that H.O. Long was arrested upon a charge of the unlawful possession of intoxicating liquor, and that the check was in his possession at the time of his arrest. State's counsel asked him: "What explanation did you offer for having it?" Witness replied: "I hold him I wanted to keep the check. I says, I want to keep that check; it has not been paid. If you hold it, don't destroy it; it has not been paid."
We confess our inability to perceive the analogy of this with the facts in Hyden's case, 31 Tex.Crim. Rep.; and the Roberts case, 74 Tex.Crim. Rep.; 156 S.W. Rep., 651. The matter of the check, the possession of it, and the effort to collect it were brought out in the direct examination and were the proper subject of cross-examination. The explanation of his possession given by R.O. Long seems to have been in no way contradictory or inconsistent with his direct testimony upon the trial. The bill in the present instance, if we comprehend it, reflects no effort to impeach the witness H.O. Long, and being in no sense contradictory of the testimony previously given by him, its receipt cannot be regarded as a legal reason for reversing the judgment of conviction.
The motion for rehearing is overruled.
Overruled.